Citation Nr: 1134347	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right sciatic nerve root involvement.

2.  Entitlement to a disability rating in excess of 10 percent for left sciatic nerve root involvement.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a neck fracture, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.

7.  Entitlement to service connection for a bilateral wrist disability, to include as secondary to service-connected disability.

8.  Entitlement to service connection for depression, to include as secondary to service-connected disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in June 2011, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that the RO issued a statement of the case in February 2010 with regard to the issue of entitlement to a disability rating in excess of 40 percent for spina bifida with chronic lumbosacral strain.  However, the Veteran did not file a substantive appeal with regard to this issue.  Furthermore, the Veteran's representative did not raise this issue in a February 2011 statement (submitted in lieu of a VA Form 646), nor did the Veteran or his representative raise this issue at the May 2011 hearing.  As such, this issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

For reasons explained below, the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a neck fracture, a right shoulder disability, a bilateral wrist disability, and depression, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's right sciatic nerve root involvement is manifested by pain and symptoms productive of no more than mild incomplete paralysis of the sciatic nerve in the right lower extremity.

2.  The most probative evidence of record demonstrates that the Veteran's left sciatic nerve root involvement is manifested by pain and symptoms productive of no more than mild incomplete paralysis of the sciatic nerve in the left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right sciatic nerve root involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for a disability rating in excess of 10 percent for left sciatic nerve root involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In an April 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter, as well as an October 2008 letter, informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the April 2008 letter explained how VA determines effective dates and the types of evidence which impact such determination, and the October 2008 letter provided relevant rating criteria for evaluating his sciatic nerve disabilities.  The increased rating claims were last adjudicated in March 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, hearing testimony, treatise information, and lay evidence.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed his current claims for increased ratings for right and left sciatic nerve root involvement in April 2008.  In the September 2008 rating decision on appeal, the RO continued a 10 percent rating for right sciatic nerve root involvement and a 10 percent rating for left sciatic nerve root involvement, both under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent rating requires severe incomplete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  An 80 percent evaluation requires complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

Turning to the evidence, the Veteran underwent a fee-basis VA spine examination by QTC Medical Services in July 2007.  On that occasion, he reported having numbness in both legs, as well as cramping in both lower legs.  He also mentioned that he fell often.  Examination revealed that his posture and gait appeared to be within normal limits, and the Veteran stated that he needed no device to ambulate.  It was noted that intervertebral disc syndrome with nerve root involvement was present in the lumbosacral area, and that the peripheral nerves involved were the right and left sciatic nerves.  Neurological examination of the lower extremities showed normal motor and sensory functions, and knee and ankle reflexes were 1+ bilaterally.

A September 2008 VA treatment record noted the Veteran's report that he would fall down when his back gave out and his legs went out from underneath him.  During an accompanying fall risk screening in September 2008, he reported that his back goes out on him and his legs fold.  A February 2009 VA treatment record noted that the Veteran reported having problems with ambulation and falling frequently.  A July 2009 VA treatment record noted that electromyograph (EMG) testing would be ordered for the lower extremities.  However, a November 2009 VA treatment record noted that the Veteran did not get EMG testing and was "not interested" in such.

The Veteran underwent another fee-basis VA spine examination by QTC Medical Services in March 2010.  On that occasion, he reported having weakness of the legs in relation to his spine condition.  He also reported that he had fallen several times due to his back condition.  Examination revealed that his posture and gait were within normal limits.  His walking was noted to be steady, and he did not require any assistive device for ambulation.  Straight leg raising was negative bilaterally, and there was no atrophy present in the limbs.  It was noted that there were signs of intervertebral disc syndrome, and that the most likely peripheral nerve was the external cutaneous nerve of the thigh.  Neurological examination of the lower extremities showed that knee jerk reflexes and ankle jerk reflexes were 2+ bilaterally, with no signs of pathologic reflexes in the lower extremities.  The examination also revealed normal cutaneous reflexes.

At his May 2011 hearing, the Veteran testified that he stumbles and falls while walking a distance as short as 55 or 60 yards, when his back clicks and his legs fall out from underneath him.  He also testified that he cannot walk barefooted because it would be too painful.  The Veteran further testified that if he sits for any length of time, his legs will go to sleep and go numb, and then it takes him awhile to stand back up.  However, he acknowledged that he could not recall having any problems or injuries that he was not able to notice because of his sensory problems.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right sciatic nerve root involvement and left sciatic nerve root involvement are each appropriately evaluated as 10 percent disabling for the entire period of claim.  The competent evidence of record demonstrates that the Veteran's right sciatic nerve root involvement and left sciatic nerve root involvement are both manifested by pain and symptoms productive of no more than mild incomplete paralysis of the sciatic nerves in the right and left lower extremities, as evidenced by the neurological examination findings in July 2007 and March 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right and left sciatic nerve disabilities.  The symptomatology objectively noted and subjectively complained of in both the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned for each sciatic nerve under Diagnostic Code 8520, and does not more nearly approximate the criteria for a higher evaluation for either sciatic nerve at any time.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's right and left sciatic nerve disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected right and left sciatic nerve disabilities on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his left and right sciatic nerve disabilities, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's increased rating claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for right sciatic nerve root involvement is denied.

Entitlement to a disability rating in excess of 10 percent for left sciatic nerve root involvement is denied.

REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a neck fracture, a right shoulder disability, a bilateral wrist disability, and depression, as well as his claim for a TDIU.

With regard to bilateral hearing loss and tinnitus, the Veteran's DD Form 214 confirms that the Veteran was awarded a sharpshooter badge for rifle M16 as well as an expert badge for hand grenade during his military service.  At an April 2008 VA audiology consultation, audiometric testing revealed bilateral sensorineural hearing loss, and the Veteran reported a long-standing history of hearing loss and tinnitus with history of military noise exposure (grenade range).  In an April 2009 statement as well as at his May 2011 hearing, the Veteran argued that, while serving as a medic in the military, he was subjected to constant noise exposure from gun fire, tanks, mortars, and artillery fire without any hearing protection.  He also testified that he first noticed tinnitus in service after he stepped off the grenade range and that it is currently constant, and also that his hearing loss has had the same time frame.  He further affirmed that he was not subjected to loud noise exposure in his post-service occupations.

Given the evidence outlined above for bilateral hearing loss and tinnitus, the Veteran should now be afforded a VA audiological examination with medical opinion as to whether his current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service, including alleged noise exposure therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a neck fracture, a right shoulder disability, and a bilateral wrist disability, the Veteran contends that he is entitled to service connection on a direct as well as secondary basis.  In terms of direct service connection, he has argued that he was exposed to chemical agents while serving at Fort Devens, Massachusetts, and has submitted treatise information reflecting that the drinking water was contaminated at Fort Devens during the time of his service there.  Accordingly, at his May 2011 hearing, he argued that this alleged chemical exposure caused his bones to soften, thereby making him more prone to musculoskeletal injury in his neck, right shoulder, and bilateral wrists.  In terms of secondary service connection, the Veteran has argued that his service-connected disabilities (namely, spina bifida with chronic lumbosacral strain, and right and left sciatic nerve root involvement) have caused him to sustain numerous falls which have led to neck, right shoulder, and bilateral wrist injuries.

The Veteran's service treatment records are negative for any complaints, findings, or treatment of a neck fracture, right shoulder disability, or bilateral wrist disability.  On a November 1982 in-service report of medical history, the Veteran did note a history of swollen or painful joints, but he did not specify which joints were affected.  His service personnel records confirm that he was stationed at Fort Devens from February 1982 to December 1982.

The post-service medical evidence of record documents disabilities involving the Veteran's neck, right shoulder, and both wrists as follows.  In April 1989, the Veteran suffered an accident at work when he was hurrying across a room carrying a section of sheet rock when he stepped on top of a constructed pulpit and his foot went through, throwing him completely off balance and jerking him to the right.  The contemporaneous private medical evidence of record reflects that the Veteran injured both his cervical spine and his right shoulder during this accident.  An October 1991 private treatment report noted that there was only a tarp placed over a hole in the pulpit decking and as the Veteran walked across it carrying a four by twelve foot sheet of plywood he fell through the hole.  Such is inconsistent with his more recent contention of his legs giving out while in church resulting in the fall that injured his neck and shoulder.  The information provided In October 1991 when seeking treatment is significantly closer in time to the incident and is more credible than the Veteran's current contentions of how his neck and shoulder injury occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

VA treatment records document that the Veteran fell on his outstretched arm and suffered a left distal radius fracture (June 2007), then later fell and hurt his right wrist (March 2008).  In an April 2009 VA treatment record, a VA physician noted that the Veteran reported he fell because of his legs giving out, and opined that it is as likely as not that the Veteran's falls are caused by his service-connected chronic back condition.  At his March 2010 QTC examination, the Veteran contended that he had had pain in his neck, shoulder, and wrists since 1981, and also alleged that due to his back condition he had fallen several times and injured his neck, shoulder, and both wrists as a result.  However, VA treatment records reflect significant alcohol use prior to 2009, with the Veteran drinking 12 to 18 beers a day.  In addition, VA examination reports and treatment records throughout the years indicate that the Veteran does not use any assistive devices for ambulation and his gait has been normal. 

Given the evidence outlined above for a neck fracture, right shoulder disability, and bilateral wrist disability, the Veteran should now be afforded a VA orthopedic examination with medical opinion as to whether any of his current neck, right shoulder, or bilateral wrist disabilities are related to service (and specifically to any chemical exposure therein) or are caused or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected lumbar spine and/or right and left sciatic nerve disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to depression, the Veteran noted on a November 1982 in-service report of medical history that he had a history of nervous trouble.  At a February 1987 VA examination, he reported that he was divorcing over his chronic back pain syndrome, and the examiner diagnosed the Veteran with anxiety and depression.  During September 2008 and November 2008 VA mental health consultations, the Veteran was assessed with depressive disorder not otherwise specified, after he reported having depression for the last 27 years since hurting his back in 1982 and that he currently felt depressed about not being able to work.  In November 2008 the Veteran was diagnosed with alcohol induced mood disorder.  At a December 2008 VA mental disorders examination, the Veteran was diagnosed with major depressive disorder, but the examiner noted that she was unable to determine the degree to which the Veteran's current depression was related to his service-connected lumbar spine and sciatic nerve disabilities due to current alcohol use.  In July 2009, a VA physician noted that the Veteran had chronic depression related to his chronic back and neck pain, but no rationale was provided for this opinion.

Given the evidence outlined above for depression, the Veteran should now be afforded a VA mental disorders examination with medical opinion as to whether his current depression is related to service or is caused or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected lumbar spine and/or right and left sciatic nerve disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a TDIU, the evidence of record reflects that the Veteran last worked in September 2002 as a drywall finisher, and he contends that he has been unemployed ever since due to back pain.  In July 2009, a VA physician opined that because of the Veteran's type of injury and chronic disability (later referred to as chronic musculoskeletal problems), he did not feel that the Veteran would ever be able to do any type of physical work; however, he thought the Veteran would be a good candidate for vocational rehabilitation.  At a March 2010 QTC examination, the examiner determined that the effects of the Veteran's lumbar spine condition on his usual occupation were limited bending, lifting, and sitting.

At present, the claim for a TDIU is inextricably intertwined with the other service connection claims currently on appeal, because the final outcome of those claims could materially affect the result of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be readjudicated after the RO/AMC readjudicates the remaining issues on appeal following the completion of the development requested on remand.

If, following readjudication, the TDIU claim cannot be granted on a schedular basis under 38 C.F.R. § 4.16(a), the RO/AMC should specifically address whether the case should be referred to the Director of the Compensation and Pension Service for their consideration of the Veteran's entitlement to an extra-schedular rating for individual unemployability under 38 C.F.R. § 4.16(b).

For all of the claims remaining on appeal, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran testified at his May 2011 hearing that he was receiving Workers' Compensation benefits for his right shoulder injury.  On remand, a request should be made to the Division of Workers' Compensation in Oklahoma for any records pertaining to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for bilateral hearing loss, tinnitus, a neck fracture, a right shoulder disability, a bilateral wrist disability, or depression at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records dating since February 2010 from the VA Medical Center in Muskogee, Oklahoma.

2.  Contact the Division of Workers' Compensation in Oklahoma and request copies of all records pertaining to the Veteran.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  After the development in Instruction #1 has been completed to the extent possible, schedule the Veteran for a VA audiological examination to obtain a medical opinion as to whether his current bilateral hearing loss and tinnitus are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service, including alleged noise exposure therein.  The medical rationale for all opinions expressed should be provided.

4.  After the development in Instructions #1 and #2 has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to obtain a medical opinion from a physician as to whether any of his current neck, right shoulder, and bilateral wrist disorders are possibly related to service or to a service-connected disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include X-rays, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the orthopedic specialist should opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's current neck, right shoulder, and bilateral wrist disabilities arose during service or are otherwise related to any incident of service, specifically to any chemical exposure therein.  If any condition is not related to service, then the examiner should opine whether the condition was caused by or is aggravated (permanent worsening of the underlying disability beyond natural progress) by the Veteran's service-connected lumbar spine and/or right and left sciatic nerve disabilities.  If aggravation by a service-connected disability is determined, then the examiner should quantify the degree of such aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

5.  After the development in Instruction #1 has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to obtain a medical opinion as to whether his current depression is possibly related to service or to a service-connected disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current depression arose during service or is otherwise related to any incident of service.  If the Veteran's depression is not related to service, then the examiner should opine whether the depression was caused by or is aggravated (permanent worsening of the underlying disability beyond natural progress) by the Veteran's service-connected lumbar spine and/or right and left sciatic nerve disabilities.  If aggravation by a service-connected disability is determined, then the examiner should quantify the degree of such aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

6.  After all of the development requested above has been completed to the extent possible, the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a neck fracture, a right shoulder disability, a bilateral wrist disability, and depression should be readjudicated.  Following the above, the claim for a TDIU should again be reviewed.  If additional development is deemed necessary, to include obtaining a medical opinion if indicated, such should be accomplished.  Thereafter, readjudicate the claim for a TDIU, to specifically include whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2010) if necessary.

If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


